An information in the nature of a quo warranto was filed by the attorney-general against appellee challenging the right of appellee to hold the office of superintendent of education of Wayne county. The defendant appeared and filed two special pleas, to each of which pleas the state demurred and the demurrers were overruled. No further steps were taken so far as appears of *Page 332 
record and no final judgment was rendered by the court. But on the same day that the demurrers to the pleas were overruled, an application was made to the court to allow an appeal, and three days later an order was made allowing the appeal "to settle the principles of law involved in said suit."
No appeal is allowable from a circuit court judgment unless the judgment is in all respects a final judgment, sections 13, 3361, Code 1930, Moore v. Montgomery Ward  Co. (Miss.), 156 So. 875; and, of course, an order ruling on a demurrer, and which goes no further than simply to rule on the demurrer, is no final judgment, Pine Lbr. Co. v. Covington County, 87 Miss. 706, 40 So. 260. The statute allowing interlocutory appeals, section 14, Code 1930, applies only to chancery courts.
This court has no jurisdiction of the appeal here sought to be presented, and it must be dismissed.
Appeal dismissed.